— Appeal by the defendant from two judgments of the County Court, Suffolk County (Namm, J.), both rendered October 15, 1986, convicting him of attempted burglary in the third degree under indictment No. 1658/85 and bail jumping in the second degree under indictment No. 1069/86, upon his pleas of guilty, and sentencing him to an indeterminate term of 1 VS to 4 years’ imprisonment on the attempted burglary count and a determinate term of 6 months’ imprisonment on the bail jumping count, to run consecutively.
Ordered that the judgments are affirmed.
We find no merit to the defendant’s challenge to the sentences imposed. The record reveals that the defendant had received explicit warnings, during his plea allocution, regarding the consequences of his failure to appear for sentencing. He was advised that the conditional promise of 1 to 3 years’ imprisonment, upon his conviction for the crime of attempted burglary in the third degree, would be increased to an indeterminate term of 1 VS to 4 years’ imprisonment if he breached the conditions of bail. Thus, the sentencing court merely abided by the terms of its promise when it imposed the enhanced sentence, since the defendant did breach the conditions of bail by failing to return to court, as required.
We further find that the sentencing court did not abuse its *586discretion in imposing a consecutive sentence of six months’ incarceration upon the defendant’s guilty plea to bail jumping in the second degree. The defendant pleaded guilty to this crime with the understanding that such a sentence would be imposed (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.